Citation Nr: 0914164	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and friend


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
July 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein the Veteran's claim of 
entitlement to service connection for PTSD was denied.  

In March of 2009, a video-conference hearing was held before 
the undersigned Acting Veterans Law Judge making this 
decision.  See 38 U.S.C.A. § 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served in the Republic of Vietnam from October 
1968 to April 1970.  He was attached to the HHC 11th Aviation 
Group, First Calvary Divine (11th Aviation Group).  His 
military occupational specialty was firefighter.  The Veteran 
also reported that he was assigned duties as a wireman in the 
communications section while he was serving in Vietnam.  In 
post-service VA clinical records and a private medical 
opinion by a licensed clinical social worker, the Veteran is 
diagnosed with having PTSD, however, none of these diagnoses 
are specifically based on any verified stressor(s).  

The Veteran has claimed various in-service stressors, several 
of which were sent to the United States Army Center For 
Research of Unit Records (USACRUR) (now U.S. Army and Joint 
Services Records Research Center (JSRRC)) for verification.  
USACRUR was unable to document an alleged attack in the Phuoc 
Vinh area during January 1969.  According to the Veteran's 
recent testimony the date of the alleged attack was on 
Mother's Day (May) 1969.  Further, they were unable to 
document the severe wounding of a soldier (P.M.) as described 
by the Veteran.  Apparently USACRUR researched the death of 
P.M. since they reported "We were unable to document the 
death of a [P.M.]..."  Subsequent to USACRUR's search VA 
received an unsigned written statement (sent via electronic-
mail) from P.M. noting that the day he got wounded in the 
"ammo dump" the Veteran and staff sergeant dragged him out 
of the "explode zone" and attended him until the "med-
evac" chopper arrived.

One of the Veteran's claimed stressors, which he alleged 
occurred at Song Be in January 1970 was verified by USACRUR.  
A review of the Daily Staff Journals (DJ's) 11th Aviation 
Group verified that Song Be received heavy 82mm mortar rounds 
with direct hits on the orderly room and the communication 
bunker.  One round hit the ammunition dump.  Additionally, 
Song Be received an unknown number of 120mm mortar rounds, 
some impacted near the ammunition dump.  The fuel point was 
set on fire and the old compound was destroyed.

At the Veteran's hearing before the Board, the Veteran 
testified that most of the stressors he had seen were from 
accidents.  He also testified that while working in crash and 
rescue (firefighter) his job was to save lives if possible 
and in so doing, he was exposed to lots of mortar rounds.  In 
addition, in a buddy statement received in support of the 
Veteran's claim, W.G. noted that he served with the Veteran 
in Vietnam from 1969 to 1970 and under his (W.G.) command 
they fought in hostile situations and were constantly under 
heavy attack.

In light of the above, the Board finds that another effort 
should be made to verify the Veteran's claimed stressors of 
the attack in Phouc Vinh, the wounding of P.M., and the 
various attacks and accidents that occurred during the 
Veteran's tour in Vietnam.  Subsequent to the outcome of the 
stressor verifications, the Veteran should be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to any or all of the verified stressor(s).




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must attempt to verify 
the Veteran's claimed stressors.  The 
RO/AMC should ask the Veteran for 
additional information regarding the 
incident with P.M.  Such information as 
the unit to which he (P.M.) was 
attached at the time of the alleged 
incident, the actual or approximate 
date of the incident and a more 
detailed account of the incident.  Once 
the above details are obtained the 
RO/AMC should prepare a request to the 
JSRRC to provide documentation, if 
available of the claimed stressor.  The 
RO/AMC should also request JSRRC to 
prepare a corrected request citing May 
1969 as the date of the attack in Phouc 
Vinh.  The JSRRC should be asked to 
provide documentation, if available, 
regarding the claimed stressor.

In addition, an attempt should be made 
to obtain unit histories for the 11th 
Aviation Group from October 1968 to 
April 1970 (the period the Veteran 
served in Vietnam) in order to verify 
any of the alleged accidents and 
attacks.  

2.  Following the receipt of a response 
from JSRRC the RO/AMC should schedule 
the Veteran for a VA psychiatric 
examination in order to ascertain 
whether he has PTSD as the result of 
any of the verified stressor(s).  The 
RO/AMC must provide the examiner with a 
summary of any verified stressor(s), 
and the examiner must be instructed 
that only such event(s) may be 
considered for the purpose of 
determining whether exposure to in-
service stressor(s) has resulted in the 
current diagnosis of PTSD.  The 
Veteran's claims folder must be made 
available to the examiner for review 
and that it was available and reviewed 
should be noted in the opinion that is 
provided.

3.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The RO/AMC should then readjudicate 
the claim on appeal based on all 
evidence of record.  The Veteran should 
be provided with a supplemental 
statement of the case as to the issue 
on appeal, and afforded a reasonable 
period of time within which to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

